        Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LINDA MARLENE WILLIAMS,                           )
                                                  )
              Plaintiff,                          )
                                                  )
    -vs-                                          )        Civil Action No. 19-1641
                                                  )
ANDREW M. SAUL,                                   )
COMMISSIONER OF SOCIAL                            )
SECURITY,                                         )
                                                  )
       Defendant.                                 )

AMBROSE, Senior District Judge.

                                  OPINION AND ORDER


                                         Synopsis

       Plaintiff Linda Marlene Williams (“Williams”) seeks judicial review of the Social

Security Administration’s denial of her claim for Supplemental Security Income (“SSI”),

disability insurance benefits (“DIB”) and a period of disability. She alleges a disability

onset date of January 2, 2018. (R. 15) . The ALJ denied her claim following a hearing,

during which both Williams and a vocational expert (“VE”) testified. Williams then

appealed. Before the Court are the parties’ cross-motions for summary judgment. See

ECF Docket Nos. 11 and 13. For the reasons below, the ALJ’s decision is affirmed.

                                          Opinion

   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is

                                              1
        Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 2 of 11




based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

A district court cannot conduct a de novo review of the Commissioner’s decision, or re-

weigh the evidence; the court can only judge the propriety of the decision with reference

to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F. Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194,

196-7, 67 S. Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I may not weigh the

evidence or substitute my own conclusion for that of the ALJ. I must defer to the ALJ’s

evaluation of evidence, assessment of the credibility of witnesses, and reconciliation of

conflicting expert opinions. If the ALJ’s findings of fact are supported by substantial



                                               2
          Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 3 of 11




evidence, I am bound by those findings, even if I would have decided the factual inquiry

differently.” Brunson v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D.

Pa. Apr. 14, 2011) (citations omitted).

         II. The ALJ’s Decision

         As stated above, the ALJ denied Williams’s claim for benefits. At step one of the

five step analysis, the ALJ found that Williams had not engaged in substantial gainful

activity since the alleged onset date. (R. 17) At step two, the ALJ concluded that

Williams suffers from the following severe impairments: obesity, diabetes mellitus with

hyperglycemia, lumbar degenerative disease with lumbosacral radiculitis, thyroid

cancer, status post thyroidectomy, hypothyroidism, osteoarthritis of the knees, and

hepatic steatosis. (R. 18) At step three, the ALJ concluded that Williams does not have

an impairment or combination of impairments that meets or medically equals one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 19-20) Between

steps three and four, the ALJ found that Williams has the residual functional capacity

(“RFC”) to perform light work with certain restrictions. (R. 20-24) At step four, the ALJ

found that Williams is unable to perform any past relevant work. (R. 24) At the fifth step

of the analysis, the ALJ concluded that, considering Williams’s age, education, work

experience, and RFC, there are jobs that exist in significant numbers in the national

economy that she can perform. (R. 24-25) As such, the ALJ concluded that Williams

was not under a disability during the relevant period. (R. 25)

         III. Discussion1


1
  Williams urges that the ALJ erred in not finding that her urinary incontinence constituted a “severe impairment” at
the second step of the analysis and that he failed to accommodate this impairment in formulating the RFC. I
disagree. Williams’ medical records indicate that, with the exception of one occasion when she had a urinary tract
infection, she routinely denied urinary issues. (R. 360, 372, 409, 447, 459, 572, 674, 677, 738, 746, 757 and 907)

                                                          3
          Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 4 of 11




    (1) Step Three - Listing 1.02

    Williams urges that the ALJ erred in not finding in her favor at the third step of the

analysis. “[T]he Listings operate as a regulatory device used to streamline the decision-

making process by identifying claimants whose impairments are so severe that they

may be presumed to be disabled.” Harold v. Berryhill, Civ. No. 18-09-E, 2019 WL

1359244, at * 1 n. 1 (W.D. Pa. March 26, 2019), citing, 20 C.F.R. 404.1525(a),

416.925(a). “Because the Listings define impairments that would prevent a claimant

from performing any gainful activity – not just substantial gainful activity – the medical

criteria contained in the Listings are set at a higher level than the statutory standard for

disability.” Harold, 2019 WL 1359244, at *1 n. 1 (citations omitted). Consequently, to

satisfy a listing at step three, a claimant must meet all of the specified medical criteria.

“An impairment that manifests only some of those criteria, no matter how severely, does

not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). A mere diagnosis is

insufficient to satisfy a listing.

    Williams contends that she satisfies the requirements of Listing 1.02A.2 This Listing

addresses the major dysfunction of a joint and is:

    [c]haracterized by gross anatomical deformity (e.g., subluxation, contracture, bony or
    fibrous ankylosis, instability) and chronic joint pain and stiffness with signs of
    limitation of motion or other abnormal motion of the affected joint(s), and findings on
    appropriate medically accepted imaging of joint space narrowing, bony destruction,
    or ankylosis of the affected joint(s). With:
    A. Involvement of one major peripheral weight-bearing joint (i.e., hip, knee, or
        ankle), resulting in inability to ambulate effectively, as defined in 1.00B2b;
     …

Additionally, no medical provider assessed any functional limitations associated with urinary incontinence.
Consequently, she has not discharged her burden of demonstrating that her alleged urinary incontinence significantly
limited her physical or mental ability to do her basic work activities.
2
  Williams does not argue that she met the requirements of Listing 1.02B – that she had a major dysfunction of a
joint characterized by gross anatomical deformity and chronic pain … with involvement of one major peripheral
joint in each upper extremity resulting in inability to perform fine and gross movements effectively. See ECF Docket
No. 12, p. 11-12.

                                                         4
        Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 5 of 11




Listing 1.02 (emphasis added). Listing 1.00B2b, in turn, defines an inability to ambulate

effectively as “an extreme limitation of the ability to walk; i.e., an impairment(s) that

interferes very seriously with the individual’s ability to independently initiate, sustain, or

complete activities. Ineffective ambulation is defined generally as having insufficient

lower extremity functioning (see 1.00J) to permit independent ambulation without the

use of a hand-held assistive device(s) that limits the functioning of both upper

extremities.” (emphasis added) Examples of ineffective ambulation under 1.00B2b,

include “the inability to walk without the use of a walker, two crutches or two canes, the

inability to walk a block at a reasonable pace on rough or uneven surfaces, the inability

to use standard public transportation, the inability to carry out routine ambulatory

activities, such as shopping and banking, and the inability to climb a few steps at a

reasonable pace with the use of a single hand rail.” Listing 1.00B2b also defines the

“inability to perform fine and gross movements effectively” as “an extreme loss of

function of both upper extremities.” (emphasis added). Such examples include, the

inability to prepare a simple meal and feed oneself, the inability to take care of personal

hygiene, the inability to sort and handle paper, and the inability to place files in a file

cabinet at or above waist height. Listing 1.00B2b.

       Williams has not pointed to any evidence showing that she satisfies these

criteria. She bears the burden in this regard. Sullivan, 493 U.S. at 531. She recites the

language of Listing 1.02 but fails to identify any medical evidence supporting her

contention that the major dysfunction of a joint has resulted in an inability to ambulate

effectively. Neither has she identified any medical basis for the use of an assistive



                                               5
          Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 6 of 11




device. Williams was unable to identify the name of the doctor who prescribed a walker

for her use. (R. 38) In contrast, Dr. Fox, a state agency physician, concluded that

Williams did not meet or equal any listings and that she did not require the use of an

assistive device. (R. 77) Williams’ treatment notes also indicate that she did not use an

assistive device and that she was not a fall risk. (R. 22, 77, 81, 90, 94, 669, 811)

Further, following the administration of a lumbar epidural spinal injection in August of

2018, Williams presented with a normal gait and normal muscle strength and tone. (R.

739, 747, 997) That the ALJ recognized Williams’ testimony that she uses a walker for

ambulation outside her home does not amount to a “concession” or “acknowledgment”

that such use is medically necessary. Indeed, the ALJ explicitly concluded that Williams’

statements concerning the intensity, persistence and limiting effects of her symptoms

were not entirely consistent with the medical evidence. (R. 21)

    Consequently, I find no error or basis for remand regarding the ALJ’s findings at step

three of the sequential analysis.3

    (2) Dr. Paul Fox

    Williams also contends that the ALJ erred in that he found persuasive Dr. Fox’s

sedentary work findings yet determined that Williams was capable of light work. (ECF

12, p. 3) Williams’ entire argument consists of one sentence, “[o]f note is that the state

agency consultant, Dr. Paul Fox. M.D., limited Plaintiff to sedentary work and not light

work as found by the ALJ.” (ECF 12, p. 19) This is woefully underdeveloped. Further, I

disagree with Williams’ contentions. Fox opined that Williams could occasionally

lift/carry up to 20 pounds, and frequently lift/carry up to 10 pounds. (R. 80) This is


3
  Nor am I convinced by Williams’ argument that the hypothetical questions were erroneous because they failed to
include functional limitations related to the use of a walker.

                                                        6
        Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 7 of 11




consistent with the definitions of “light work.” See SSR 83-10. He stated that she could

stand/walk for up to 4 hours with normal breaks and sit for up to 6 hours at a time with

normal breaks. (R. 80) The RFC does not exceed those findings. Indeed, the ALJ more

generously limited Williams to sitting for up to 4 hours only. (R. 20) Consequently, I find

no basis for remand.

   (3) Residual Functional Capacity

   Williams next argues that the ALJ erred in determining her residual functional

capacity (“RFC”). “RFC” refers to the most a claimant can still do despite her limitations.

20 C.F.R. 416.945(a). The assessment must be based upon all of the relevant

evidence, including the medical records, medical source opinions, and the individual’s

subjective allegations and description of her own limitations. Id. Ultimately, the

responsibility for determining a claimant’s RFC rests with the ALJ. Chandler v. Comm’r.

of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011). Here, the ALJ found that Williams had

the RFC to perform light work, except that she can stand / walk 4 hours in an 8-hour day

and can sit for the remaining 4 hours. (R. 20) The ALJ also concluded that, while

Williams retained the ability to remain on task and at the workstation while sitting, she

had certain exertional and environmental limitations. (R. 20)

   After a review of the opinion and record, I find that the ALJ’s RFC determination and

related findings are supported by substantial evidence. The ALJ acknowledged

Williams’ complaints, including difficulties caused by the herniated disc in her back, as

well as shortness of breath, fatigue, and sluggishness. (R. 20) Although he credited

some of her allegations, he cited substantial record evidence supporting his finding that

Williams’ complaints were not entirely consistent with the record, and that she retained



                                             7
          Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 8 of 11




the RFC outlined above. The evidence the ALJ cited includes MRIs, x-rays, progress

notes, treating providers’ observations that Williams appeared healthy and in no acute

distress, and other medical evidence showing that Williams responded positively to

treatments and medications. (R. 21, citing Exs. 12F, 10F, 1F, 2F, 4F, 8F, 9F, 14F, 15F

    To the extent that the record contains conflicting medical opinions4 or other

conflicting evidence, the ALJ adequately addressed that evidence and explained his

decision to assign it lesser weight. Further, the ALJ did not discount Williams’

complaints in their entirety. Rather, he incorporated numerous restrictions into his RFC

finding, including reduced standing / walking and sit/stand options. (R. 21)

    (4) Back and Knee Pain

    Williams also insists that the ALJ applied “too rigorous” a standard when assessing

her allegations of back and knee pain. Williams argues that the ALJ included only

boilerplate language with respect to assessing her pain. Again, I disagree. In

considering the intensity, persistence, and limiting effects of an individual’s symptoms,

the ALJ will examine the entire case record, including the objective medical evidence;




4
  In a section of her brief entitled “Issues,” Williams makes generalized assertions regarding the ALJ’s error in
considering Williams’ urinary incontinence. (ECF 12, p. 3). As stated above in footnote 1, this argument is wholly
undeveloped with respect to anything related to “severe impairments.” The argument is also undeveloped insofar as
it relates to an alleged failure to accommodate in an RFC, Williams has not convinced me that the ALJ erred. The
medical records indicate that Dr. Paronish’s records contain an isolated notation coupled with a suggestion that
Williams engage in kegel exercises. (R. 471) This notation does not constitute a “medical opinion” as Williams
suggests. (Nor, for that matter, do the “findings” by Dr. Navalgund and Kimberly Jacobs. Notations in medical
records do not amount to a medical opinion that a claimant suffers from a particular condition.) Further, this
complaint was voiced and noted during a July 2017 appointment. During subsequent visits, Williams denied
experiencing any such issues. (R. 360, 372, 409, 572, 907) Williams again denied incontinence or increased urinary
frequency during appointments with Dr. Paronish in 2018 and 2019. (R. 674, 738, 746, 751). As such, the ALJ was
not required to include limitations in the RFC related to urinary incontinence. Nor do I find convincing Williams’
contentions that the ALJ erred with respect to the assessment of her diabetes. The ALJ provided an in-depth
discussion of her diabetes. (R. 18-23) He noted that she was not followed by an endocrinologist; that her diabetes
was “well-managed” and “controlled” with medication and that there was no specialized treatment sought. (R. 21-
22) Further, though Williams did not offer complaints of symptoms that could be attributed to diabetes the ALJ did
account for fatigue in fashioning the RFC. (R. 22)

                                                        8
        Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 9 of 11




and individual’s statements about the intensity, persistence, and limiting effects of the

symptoms, statements and other information provided by medical sources and other

persons; and any other relevant evidence in the individual’s case record. SSR 16-3p.

Additionally, the ALJ will also consider daily activities; the location, duration, frequency,

and intensity of pain or other symptoms; factors that precipitate and aggravate the

symptoms; the type, dosage, effectiveness, and side effects of any medication an

individual takes or has taken to alleviate pain or other symptoms; treatment, other than

medication, and individual receives or has received for relief of pain or other symptoms;

any measures other than treatment an individual uses or has used to relieve pain or

other symptoms; and any other factors concerning an individual’s functional limitations

and restrictions due to pain or other symptoms. 20 C.F.R. 404.1529(c) and 416.929(c). I

must defer to the ALJ’s determinations, unless they are not supported by substantial

evidence. Smith v. Califano, 637 F.2d 968, 972 (3d Cir. 1981); Baerga v. Richardson,

500 F.2d 309, 312 (3d Cir. 1974), cert. denied. 420 U.S. 931 (1975).

   After careful review, I find that the ALJ applied the appropriate standard and that his

assessment is supported by substantial evidence. For example, the ALJ reviewed

Williams’ allegations regarding back and knee pain in connection with all of the other

evidence of record. (R. 20) As the ALJ observed, Williams “routinely denied numbness,

pain, muscle aches, joint stiffness, and weakness to her treatment providers.” (R. 22,

citing Exs. 1F, 12F, 15, 14F and 15F). Further, as the ALJ also noted, Williams’ family

practitioner indicated that she was doing well and that her chronic issues were stable.

(R. 22, citing Ex. 12F) Additionally, although Williams reported knee pain in April and

July 2018, subsequent examinations indicated normal gait and normal lower



                                              9
       Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 10 of 11




extremities. (R. 737, 747, 997) The ALJ also noted that Williams’ knee and back pain

did not require treatment by specialists. (R. 21) “[H]er musculoskeletal symptoms were

generally well controlled with over-the-counter medication and muscle relaxants.

Furthermore, treatment providers consistently observed that the claimant appeared

healthy and in no acute distress.” (R. 21, citing, Exs. 1F, 2F, 4F, 8F, 9F, 12F, 14F and

15F). The ALJ also noted Williams’ activities of daily living. In short, the ALJ complied

with his duties pursuant to Social Security Ruling (“SSR”) 16-3. Consequently, I find no

basis for remand.




                                            10
      Case 2:19-cv-01641-DWA Document 15 Filed 10/06/20 Page 11 of 11




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LINDA MARLENE WILLIAMS                        )
          Plaintiff,                          )
                                              )
    -vs-                                      )       Civil Action No. 19-1641
                                              )
ANDREW M. SAUL,                               )
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
      Defendant.                              )

AMBROSE, Senior District Judge.




                                ORDER OF COURT

      Therefore, this 6th day of October 2020, it is hereby ORDERED that the

Defendant’s Motion for Summary Judgment (Docket No. 13) is GRANTED and the

Plaintiff’s Motion for Summary Judgment (Docket No. 11) is DENIED. This case shall

be marked “Closed” forthwith.

                                              BY THE COURT:

                                              /s/ Donetta W. Ambrose
                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                         11
